Citation Nr: 1713592	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for a back disability.

2.  Entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

4.  Entitlement to service connection for loss of energy and fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

5.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

6.  Entitlement to service connection for sleep apnea.

7.   Entitlement to service connection for a cervical spine (neck) disability, also claimed as secondary to a service-connected back disability.
 
8.  Entitlement to service connection for right ankle nerve damage, also claimed as secondary to a service-connected right ankle disability.

9.  Entitlement to service connection for a left knee disability, also claimed as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1997, and from December 2003 to March 2005, including service in the Southwest Asia theater of operations during the Persian Gulf War. 

These matters are on appeal from three rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  An October 2007 rating decision continued the 20 percent disability rating for the Veteran's back disability.  An August 2010 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  A May 2013 rating decision denied the Veteran's claims of entitlement to service connection for a cervical spine condition, right ankle nerve damage, a left knee disability, IBS, joint pain, memory loss, and loss of energy/fatigue. 
In an October 2015 decision, the Board denied entitlement to a rating higher than 20 percent for a back disability and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Vacatur and Remand (Joint Motion) requesting that the portion of the October 2015 Board decision that denied entitlement to a disability rating higher than 20 percent for the Veteran's service-connected back disability be vacated and remanded.  In a May 2016 Order, the Court granted the motion, vacated the portion of the October 2015 Board decision that denied entitlement to an increased rating for a service-connected back disability, and remanded the case to the Board for further appellate action. 

In October 2015, the Board also remanded the issues of entitlement to service connection for cervical spine condition, right ankle nerve damage, a left knee disability, IBS, joint pain, and loss of energy were remanded by the Board for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  The sleep apnea claim was remanded for further development.

In a May 2016 rating decision, the claim for service connection for IBS was granted.  The Veteran submitted a timely notice of disagreement (NOD) in November 2016 in which he disagreed with the 10 percent disability rating and  August 9, 2011 effective date assigned.  However, a review of the claims file reveals that the RO is addressing this NOD; thus, the Board declines jurisdiction of this issue at this time.

In May 2016, a SOC was issued with regard to the claims for service connection for a neck disability, right ankle nerve damage, a left knee disability, joint pain, memory loss, and loss of energy and fatigue.  These issues of entitlement to service connection for right ankle nerve damage, a left knee disability, and joint pain are now ready for disposition.

This is the first time this case has been before the undersigned.

The issues of entitlement to service connection for a neck disability, sleep apnea, loss of energy and fatigue, and memory loss and entitlement to rating higher than 20 percent for a back disability and a rating higher than 10 percent for radiculopathy of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed left knee disability had its onset in service or is otherwise etiologically related to his active service.

2.  The competent medical evidence shows that the Veteran's neurological symptomatology of the right ankle, claimed as "nerve damage," is a symptom of his service-connected radiculopathy of the right leg, and there is no separately diagnosed "nerve damage" disability for which separately compensable service-connected disability benefits can be awarded.

3.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The Veteran does not have a joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, that was caused by his service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for right ankle nerve damage, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.14 (2016).

3.  A joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to the left knee claim, the Board's grant of service connection for a left knee disability, constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claims for service connection for right ankle nerve damage and joint pain, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claims for service connection for right ankle nerve damage and joint pain, the Board finds that the examination reports shows the examiner considered the evidence of record and the reported history of the Veteran and conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matters.  Hence, the Board finds that the VA examinations in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

The Veteran claims that he has joint pain that is related to his service, including as due to an undiagnosed illness.  In this regard, on January 2013 VA Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ) examination, the examiner opined that the Veteran did not have a generalized muscle/joint condition.  As will be discussed in greater detail below, since the record also shows that the Veteran's symptoms have been ascribed to known clinical diagnoses, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness. 

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2016).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted. 
Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Left knee disability

The Veteran asserts that he had a left knee disability that is related to his service.

The service treatment records (STRs) include a June 1995 clinical note which indicates a complaint of left knee pain related to recent left knee trauma.  The assessment was possible sprain.  A June 1997 report of medical history reflects complaints of swollen knees.  In February 2005, the Veteran had continued complaints of knee pain.

On October 2006 VA joints examination, the Veteran presented with a history of left knee popping and grinding in 1995 which increased during his second period of service from 2003 to 2005.  However, the objective data did not support a diagnosis for the left knee at that time.  An X-ray of the left knee was normal.

On September 2012 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a diagnosis of chronic left knee strain since 1995.  He presented with a history of recurrent left knee strains and progressive pain and limited function since [service].  Based on a review of the claims file and a thorough examination, the examiner opined that the Veteran's left knee disability is at least as likely as not directly connected to his in-service injury.  

On January 2013 VA knee and lower leg conditions DBQ examination, the examiner diagnosed left knee meniscus tear and opined that the left knee disability was not proximately due to the back disability.  There were no objective findings of significantly altered gait to cause a significant strain on the Veteran's left knee.  

VA treatment records include a July 2013 report from the Veteran's primary care provider, acute care nurse D.B.B., who opined that his left knee condition is a result of his injury on active duty in 1995 and is not related to any other injury.

On January 2016 knee and lower leg conditions DBQ examination, the Veteran presented with complaints of bilateral knee pain since 1994.  The examiner diagnosed bilateral knee joint osteoarthritis.  The examiner opined that the Veteran's current bilateral knee/lower leg conditions are less likely than not related to the knee and leg injuries noted during his time in service.  The examiner opined that his current knee symptoms were not consistent with the in-service left knee diagnosis.  The Board notes that this examination was performed in connection with a claim of service connection for "shin splints," which the examiner explained were not documented in the STRs.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  All are unbiased and based on a detailed review of the record.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for a left knee disability are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since service connection for a left knee disability is being granted on a direct basis, while there is significant evidence in this regard, there is no need to consider the theory of secondary service connection.  The nature and extent of this disability caused by service is not currently before the Board.

	Joint pain

The Veteran contends that he has joint pain that is related to his service, including as due to an undiagnosed illness.

The STRs include a June 1997 report of medical history which indicates a complaint of swollen or painful joints.  However, a June 1997 separation examination does not indicate any diagnoses related to his complaints of swollen or painful joints.  A February 2005 post-deployment form reflects additional complaints of joint pain.

On January 2013 VA Gulf War DBQ examination, the examiner stated that the Veteran is claiming service connection for joint pain, which includes the neck, back, knees, and right ankle.  The examiner opined that the Veteran does not have a generalized muscle/joint condition.  In this regard, the Board notes that the January 2013 VA examiner diagnosed cervical spondylosis and degenerative disc disease, a left knee meniscus tear, and degenerative joint disease of the right ankle.  At this time, the Veteran was also service-connected for lumbar spine and right ankle disabilities.

Additional VA and private treatment records (including those associated with the Veteran's SSA records), indicate treatment of the Veteran's orthopedic disabilities and do not indicate any diagnosis of a generalized muscle/joint condition. 

Thus, the weight of the evidence reflects that the Veteran has not had an unspecified joint pains disability, to include as due to undiagnosed illness, at any point during the appeal period.  Therefore, there can be no valid service connection claim for this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Right ankle nerve damage

The Veteran contends that he has nerve damage of the right ankle related to his service-connected right ankle disability.

In this regard, the Veteran does not contend nor do the STRs reflect any diagnosis of a neurological disorder related to the right ankle. 

On January 2013 VA peripheral nerves examination, the Veteran presented with complaints of shooting pain down the right lateral thigh to the right foot with numbness and tingling in the anterior right leg.  He complained of burning pain in the right foot for the past 8 months.  

After a thorough review of the claims file and an examination of the Veteran, the examiner diagnosed bilateral lower extremity radiculopathy.  The examiner indicated that the Veteran is service-connected for right lower extremity radiculopathy associated with degenerative changes in the lumbar spine.

In a February 2013 addendum to the January 2013 VA examination, with regard to whether the Veteran's right ankle nerve damage is secondary to his service-connected degenerative joint disease of the right ankle, the examiner opined that the Veteran is service-connected for right lower extremity radiculopathy and opined that he did not find any clinical evidence of separate injury to the nerve. 

In a July 2013 medical opinion, VA acute care nurse D.B.B opined that the nerve damage in his right ankle is a result of his right ankle condition which is already a service-connected condition.  To the extent that the nurse's opinion suggests that the Veteran has nerve damage secondary to his right ankle disability, this opinion warrants less probative weight, because unlike the January 2013 VA examination report, for example, it is not based on a neurological evaluation of the Veteran and did not take his service-connected right leg radiculopathy into consideration.  Rather, the nurse only considered the Veteran's neurological complaints in relation to his service-connected right ankle disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The Board emphasizes that the service-connected disability compensation the Veteran has been awarded for his radiculopathy of the right leg expressly contemplates neurological symptoms in the right ankle.  To the extent that the Veteran experiences neurological symptoms in his right ankle associated with his service-connected right leg radiculopathy, such is contemplated in the rating currently assigned to the Veteran's right leg radiculopathy.  Assigning a separate rating for the neurological symptomatology would result in the evaluation of the same disability under various diagnoses, which is prohibited.  38 C.F.R. § 4.14.

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has a disability manifested by joint pain or a separately diagnosed disability of the right ankle manifested by "nerve damage."

The Board has taken the contentions that he has a disability manifested by joint pain and a separately diagnosed disability of the right ankle manifested by nerve damage that was caused by his service or is related to a service-connected disability seriously.  In this regard, the Board finds that the VA medical examinations and opinions, provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran does not have an unspecified joint pain disability, to include as due to undiagnosed illness, or clinical evidence of separate injury to the nerve in the Veteran's right ankle.  The examiner provided conclusions with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves-Rodriguez, supra.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a currently diagnosed unspecified joint pain disability or separately diagnosed nerve damage of the right ankle, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a joint condition manifested by pain and nerve damage of the right ankle and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a left knee disability is granted.

Service connection for nerve damage of the right ankle is denied.

Service connection for a joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.

With regard to the Veteran's claim for an increased rating for a service-connected back disability, in the May 2016 Joint Motion, the parties found that the Board erred when it relied upon three inadequate VA medical examination reports that failed to comply with the holdings DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and Mitchell v. Shinseki, 25 Vet. App. Vet. App. 32 (2011), namely, the October 2006, December 2011, and October 2012 VA examinations.  Specifically, none of the VA examiners adequately addressed the issue of limitation of motion during flare-ups.  None of the VA examiners quantified or estimated the Veteran's functional loss during periods of flare-up of his lumbar spine disability.  This was particularly troubling to the parties in light of the Veteran's complaints of incapacitating episodes on a regular basis, difficulty with prolonged sitting and walking, and difficulty maintaining proper hygiene.

None of the VA examiner quantified or estimated the Veteran's functional loss during periods of flare-up.  The parties agreed the statements that the examiners were insufficient as none of the examiners adequately addressed the issue of limitation of motion during flare-ups.  This was particularly troubling to the parties in light of the Veteran's complaints of incapacitating episodes on a regular basis, difficulty with prolonged sitting and walking, and difficulty maintaining proper hygiene.

In light of points raised by the Parties and based on the facts of this case, the Board finds that a remand is required to determine the current nature and severity of the Veteran's back disability which includes discussion of the Veteran's functional loss during flare-ups and how the back disability affects activities of daily living.  As the Veteran's service-connected right leg radiculopathy is related to his service-connected back disability, the prudent and thorough course of action is to also obtain a current examination of the Veteran's right leg.

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA spine examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

With regard to the claim for service connection for memory loss, on December 2012 VA examination, Dr. M.K.W. noted an atypical pattern of memory loss and ordered neuropsychological testing for the Veteran.  She stated that when his test results became available, she would complete an additional report outlining the findings.

On January 2013 VA mental disorders DBQ examination, neuropsychological testing yielded results which suggested malingering of cognitive impairment for the Veteran and poor effort/motivation to engage in neuropsychological evaluation.  Therefore, the results of the neuropsychological assessment were invalid.  In a February 2013 addendum, Dr. M.P. noted that in December 2012 Dr. M.K.W. stated that she would complete an addendum to her report after neuropsychological testing was complete.  However, there is no addendum from Dr. M.K.W. in the claims file.  On remand, an addendum, if completed, should be associated with the claims file.

With regard to the claim for service connection for sleep apnea, in October 2015 the Board remanded the claim for an additional VA medical opinion that addressed lay statements from the Veteran's fellow serviceman and his spouse.  A May 2016 Statement of the Case considered a May 2016 VA medical opinion which has not been associated with the claims file.  As the record before the Board is incomplete, on remand, the AOJ must ensure that all evidence considered by the RO in adjudication of his appeal is associated with the VBMS/VVA file.

The Board also notes that the Veteran's claim for service connection for loss of energy and fatigue, is inextricably intertwined with the claim for service connection for sleep apnea because the medical evidence indicates that fatigue may be a symptom of, or caused by, sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for loss of energy and fatigue, claimed as chronic fatigue syndrome, is remanded along with the claim for service connection for sleep apnea.

Finally, with regard to the claim for service connection for a neck disability, the Veteran contends that he has a neck disability secondary to his service-connected back disability.

On January 2013 VA neck (cervical spine) conditions DBQ examination, the examiner diagnosed cervical spondylosis and degenerative disc disease since 2010 and opined that it is less likely as not that the Veteran's neck condition is proximately due to the service-connected back condition.  He further opined that there was no direct causal relationship between the Veteran's degenerative disease in the lower back and his cervical spine disability.

When addressing the issue of service connection on a secondary basis, the correct legal standard to apply is whether it is at least as likely as not that his neck disability is (a) proximately due to or the result of the Veteran's service-connected back disability, or (b) aggravated or permanently worsened by a service-connected back disability.  While it appears that the VA examiner's opinion addresses the theory of direct causation, the examiner failed to provide an opinion as to whether it is at least as likely as not that the Veteran's neck disability was aggravated or permanently worsened by the service-connected back disability.

Since the examiner's opinion does not fully conform to the correct legal standard the Board finds that another medical opinion is warranted.

The Board notes that the record includes a July 2013 VA medical opinion from nurse D.B.B. that it is more likely than not that the degenerative stenosis of the cervical spine from C4-5 and C6-7 is a direct result of his military service.  However, as this opinion is unsupported by the record and the Veteran himself denied having problems with his neck directly related to his service, this medical opinion, unfortunately, does not provide a basis to grant service connection for a neck disability on a direct basis.

On remand, additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's neck disability, sleep apnea, loss of energy and fatigue, memory loss and back and right leg disabilities, dated from May 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  Obtain and associate with the record a copy of any additional report or addendum to the December 2012 VA examination performed by Dr. M.K.W. which outlines the findings of the January 2013 neuropsychological evaluation.  If this examiner is unavailable, provide the claims file to another VA examiner who should provide an addendum to the December 2012 VA examination.
3.  Obtain and associate with the record a copy of the May 2016 VA medical opinion regarding the Veteran's sleep apnea.

4.  After the foregoing has been completed, provide the claims file to the VA physician who provided the May 2016 opinion (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability is aggravated or permanently worsened by his service-connected back disability.  If it is determined that the neck disability is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disability and radiculopathy of the right leg.  The claims file should be made available to the examiner.  The examiner must review the entire record, to specifically include a complete copy of this remand, and the May 2016 Joint Motion.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the back disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner must quantify or estimate the Veteran's functional loss during periods of flare-up and address the Veteran's complaints incapacitating episodes on a regular basis, difficulty with prolonged sitting and walking, and difficulty maintaining proper hygiene.  See, May 2016 Joint Motion.
6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


